EX-28.h.6 AMENDMENT TO AMENDED AND RESTATED EXPENSE LIMITATION AGREEMENT GPS FUNDS II This Amendment (the “Amendment”) is entered into as of January, 2016, by and between GPS Funds II, a Delaware statutory trust (the “Trust”), on behalf of each of its series listed on Schedule A hereto (each, a “Fund” and, together, the “Funds”), and AssetMark, Inc. (formerly Genworth Financial Wealth Management, Inc.), a California corporation (the “Advisor”). The parties hereby amend the Expense Limitation Agreement dated August 30, 2013, as amended and restated July 31, 2015 (the “Agreement”), as set forth below.Unless otherwise provided, capitalized terms used herein shall have the same meanings given to such terms in the Agreement. Effective immediately, Appendix A of the Agreement is replaced with Appendix A attached hereto. The Agreement, as amended, shall remain in full force and effect. IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed by a duly authorized officer on one or more counterparts as of the day and year first written above. GPS Funds II Name: Title: AssetMark, Inc. Name: Title: SCHEDULE A Fund Class Expense Limit* GuidePath® Growth Allocation Fund Service 1.00% GuidePath® Conservative Allocation Fund Service 1.00% GuidePath® Tactical Allocation Fund Service 1.10% GuidePath® Absolute Return Allocation Fund Service 1.10% GuideMark® Opportunistic Fixed Income Fund Service 1.55% GuidePath® Multi-Asset Income Allocation Fund Service 1.10% GuidePath® Flexible Income Allocation Fund Service 1.05% GuidePath® Managed Futures Strategy Fund Service 1.90% GuidePath® Growth Allocation Fund Institutional 0.40% GuidePath® Conservative Allocation Fund Institutional 0.40% GuidePath® Tactical Allocation Fund Institutional 0.50% GuidePath® Absolute Return Allocation Fund Institutional 0.50% GuideMark® Opportunistic Fixed Income Fund Institutional 0.95% GuidePath® Multi-Asset Income Allocation Fund Institutional 0.50% GuidePath® Flexible Income Allocation Fund Institutional 0.45% GuidePath® Managed Futures Strategy Fund Institutional 1.30% * As an annual percentage of the Fund’s average daily net assets.
